Citation Nr: 0922972	
Decision Date: 06/18/09    Archive Date: 06/23/09

DOCKET NO.  06-19 385	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for a low back 
disorder.

2.  Entitlement to service connection for right ear hearing 
loss, to include ear infections.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. M. Clark, Associate Counsel




INTRODUCTION

The Veteran served on active duty from September 1953 to 
September 1957, and from September 1957 to July 1962.

These matters come before the Board of Veterans' Appeals (BVA 
or Board) from a rating decision of the Department of 
Veterans Affairs (VA), Regional Office (RO) in Montgomery, 
Alabama.

This appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (2008).  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 (as amended) (2008).  

In the present case, the Board finds that additional 
development is required in order to satisfy VA's obligations 
under the VCAA.  Specifically, (1) the RO must obtain any 
relevant records from the Social Security Administration 
(SSA) and (2) a VA audiological examination should be 
undertaken with respect to his right ear claim.

First, VA's duty to assist includes the responsibility to 
obtain any relevant records from the SSA.  See Murincsak v. 
Derwinski, 2 Vet. App. 363 (1992).  The Veteran indicated, in 
his June 2006 substantive appeal, that he stopped working in 
1995 and applied for SSA benefits due to his back disorder. 
As SSA records may be relevant to the claims on appeal, the 
RO should obtain them.

VA's duty to assist also includes a duty to provide a medical 
examination or obtain a medical opinion when it is deemed 
necessary to make a decision on the claim. 38 U.S.C.A. § 
5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2008).   
Although the Veteran's June 2006 private physician opined 
that the Veteran's hearing problem was definitely related to 
an ear infection he developed in service, the opinion is not 
sufficient to grant service connection. 

Specifically, although the private physician noted that the 
Veteran had lost his hearing, no audiological examination was 
completed.  Further, the physician's opinion was based on 
oral history provided by the Veteran; it does not appear that 
he had the claims file for review.  Additionally, the private 
physician did not account for why the Veteran's separation 
examination in July 1962 contained a normal clinical 
evaluation of his ears, and a normal audiological 
examination. 

The Board finds the private medical opinion is no more than 
an "indication" that the Veteran's right ear disorder may 
be associated with service, but that there is insufficient 
competent evidence on file for the VA to make a decision on 
the claim.  To that end, the Board finds that a VA 
examination is required under McLendon v. Nicholson, 20 Vet. 
App. 79 (2006) to determine whether his right ear disorder is 
causally related to active service.  

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  Expedited 
handling is requested.)

1.  Obtain SSA records, including the 
medical evidence used to determine 
disability eligibility.

2.  Offer the Veteran's June 2006 private 
treating physician an opportunity to 
offer any additional statement regarding 
the connection between the Veteran's 
right ear disorder and active duty. 

3.  Whether additional information is 
received or not, schedule the Veteran for 
a VA audiological examination.  The 
examiner is asked to identify any 
relevant ear or hearing pathology.

If right ear hearing loss is shown, the 
examiner is asked to provide an opinion 
as to whether it is at least as likely as 
not that any current right ear hearing 
disorder is casually related to service.  

If other ear pathology is shown, the 
examiner is asked to provide an opinion 
as to whether it is at least as likely as 
not that any current right ear disorder 
is causally related to service. 

Any opinions offered should be 
accompanied by a clear rationale 
consistent with the evidence of record.

The claims file, including any SSA 
records and/or any other statements 
received, must be reviewed in conjunction 
with such the examination, and the 
examiner must indicate that such review 
occurred.  

4.  Upon completion of the above, 
readjudicate the issues on appeal.  If 
any benefit sought on appeal remains 
denied, the Veteran and his 
representative should be furnished an 
appropriate supplemental statement of the 
case and be provided an opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for further 
appellate consideration, as appropriate.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

